—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 22, 1979, dismissing an appeal from a judgment of the Supreme Court, Queens County, rendered May 11, 1979 (see also, People v Pabon, 175 AD2d 270).
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., O’Brien, Goldstein and Smith, JJ., concur.